                 Case 17-15918-RAM             Doc 313      Filed 10/03/18        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                        Case No.: 17-15918-BKC-RAM

AQUA LIFE CORP. d/b/a PINCH-A-                                Chapter 11
PENNY #43,

          Debtor.                                    /

                            DEBTOR IN POSSESSION’S WITNESS LIST

          AQUA LIFE, CORP. d/b/a PINCH-A-PENNY #43 (the “Debtor”), by and through

undersigned counsel, and pursuant to this Court’s Order (I) Setting Deadline for Debtor to File

Fourth Amended Disclosure Statement and Deadline for Objections, (2) Setting Hearing to

Consider Approval of Disclosure Statement and Prehearing Conference on Contested

Confirmation Issues, and (3) Continuing Hearing on Various Motion [ECF# 283] entered on

August 23, 2018, which sets the prehearing conference on contested confirmation issues on

October 10, 2018 at 2:00 p.m. files the Debtor’s Witness List of individuals whom the Debtor

intends to call at the Prehearing Conference as follows:

          1.      Kerry-Ann M. Rin, CPA, CIRA
                  One Biscayne Tower, Suite 2690
                  2 S. Biscayne Boulevard
                  Miami, Florida 33131

                  Testimony: Ms. Rin is expected to testify: (a) as to all elements of Section 1129
                  related to financial and accounting matters; and (b) all financial and accounting
                  matters raised in the Objection to Debtor’s (i) Fourth Amended Disclosure
                  Statement in Support of Plan of Reorganization and Confirmation of Debtor’s
                  Third Amended Plan of Reorganization, and (ii) Motion to Convert to Chapter 7
                  and Substantive Consolidation of Ralu Corporation [ECF## 310 and 311] filed by
                  Susette Cardenas, Osvaldo Perez-Barroto, Jorge Rodriguez, Silvio Rodriguez, and
                  Humberto Reyes (collectively, the “Litigation Claimants”); and any after
                  objection filed by any interested party.

          2.      Raymond E. Ibarra



         501 Brickell Key Drive ∙ Suite 300 ∙ Miami, Florida 33131 ∙ T. 305.722.2002 ∙ www.agentislaw.com
              Case 17-15918-RAM              Doc 313       Filed 10/03/18         Page 2 of 2



               11035 Bird Road
               Miami, Florida 33165

               Testimony: Mr. Ibarra is expected to testify as to matters concerning the Debtor’s
               operations and history.

       3.      Javier Rodriguez, Esq. is expected to testify as to matters related to the Litigation
               Claimants’ claims.

       4.      Any witness listed by the Litigation Claimants in their respective disclosures.

       5.      In addition to the foregoing, the Debtor will call any additional witness(es) not
               otherwise named above as Rebuttal Witness(es).

       The Debtor reserves the right to supplement and/or amend its Witness List.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case on this 3rd day of October 2018.


                        I HEREBY CERTIFY that I am admitted to the Bar of the United States
               District Court for the Southern District of Florida and I am qualified to practice in this
               Court as set forth in Local Rule 2090-1(A).

                                          AGENTIS PLLC
                                          Counsel for Debtor-in-Possesion
                                          501 Brickell Key Drive, Suite 300
                                          Miami, Florida 33131
                                          T. 305.722.2002

                                          By:      /s/ Jacqueline Calderin
                                                   Jacqueline Calderin, Attorney at Law
                                                   Florida Bar Number 134414
                                                   jc@agentislaw.com




                                                      2

      501 Brickell Key Drive ∙ Suite 300 ∙ Miami, Florida 33131 ∙ T. 305.722.2002 ∙ www.agentislaw.com
